Case 1:20-cr-00110-WS-B Document 102 Filed 01/06/21 Page 1 of 1          PageID #: 343



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

   UNITED STATES OF AMERICA                :

   vs.                                     : CRIMINAL NO.: 20-00110-WS

   STEVEN JOHN FINEGAN                     :


                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT


          Pursuant to the Report and Recommendation of the United States

   Magistrate Judge (Doc. 96) and without any objection having been filed by the

   parties, the plea of guilty of the Defendant to Count(s) One of the

   Indictment/Information is now accepted and the Defendant is adjudged guilty of

   such offense. A sentencing hearing has been scheduled for April 13, 2021, at 9:30

   a.m.

          DONE and ORDERED this 6th day of January 2020.


                                    s/WILLIAM H. STEELE
                                    UNITED STATES DISTRICT JUDGE
